
	
		II
		111th CONGRESS
		1st Session
		S. 287
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the full deduction allowable with respect to income attributable to domestic
		  production activities, and for other purposes.
	
	
		1.Acceleration of phasein of
			 domestic production activities deduction
			(a)In
			 generalSubsection (a) of
			 section 199 of the Internal Revenue Code of 1986 (relating to allowance of
			 deduction) is amended to read as follows:
				
					(a)Allowance of
				deductionThere shall be
				allowed as a deduction an amount equal to 9 percent of the lesser of—
						(1)the qualified
				production activities income of the taxpayer for the taxable year, or
						(2)taxable income
				(determined without regard to this section) for the taxable
				year.
						.
			(b)Conforming
			 amendmentParagraph (2) of section 199(d) of such Code is amended
			 by striking subsection (a)(1)(B) and inserting subsection
			 (a)(2).
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			2.Restoration of
			 full domestic production activities deduction for oil related production
			 activities
			(a)In
			 generalSection 401 of the
			 Energy Improvement and Extension Act of 2008 is repealed.
			(b)Effective date;
			 administration of Code
				(1)Effective
			 dateThe repeal made by this section shall apply to taxable years
			 beginning after December 31, 2008.
				(2)Administration
			 of codeThe Internal Revenue Code of 1986 shall be applied and
			 administered as if section 401 of the Energy Improvement and Extension Act of
			 2008, and the amendments made by such section, had not been enacted.
				
